Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-18 are pending
Claims 1-18 are under examination


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 12-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2, 4, 8, 13 and 15-16 recite the limitation "the ionic polymer" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claims because Claim 1 is directed to “at least one ionic polymer”. 
Claim 16 is draw to the N/P ratio of the nanoparticle, yet the use of parentheses raises the question as to whether the parenthetical phrase is required by the claim. 
	Claims 12 and 17 are rejected on the basis that the claims contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two MPEP § 706.03(y).
The Markush grouping of “nanoparticle for gene delivery”, which comprises “a glucagon-like peptide-1 (GLP-1) gene, a GLP-1 peptide, a GLP-1 variant, a GLP-1 derivative, a GLP-1 agonist, liraglutide, and exendin-4” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the genus of nanoparticles for gene delivery recited in the Markush grouping include a gene (i.e., GLP-1 gene), but also none genes (i.e., a GLP-1 peptide, a GLP-1 variant, a GLP-1 derivative, a GLP-1 agonist, liraglutide, and exendin-4).


	Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claim 11 draws to a group of “gene” species which includes “nucleotides”, which does NOT narrow the scope of the “gene” of claim 1. In other words, all of the species that are encompassed by the term “gene”, axiomatically have nucleotides. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (WO2010/131907, filed 5/12/2010, see IDS filed 10/26/2018).

			Cationic polymer embodiments

In regard to claims 1-3, Lee teaches a nanoparticle for gene delivery, comprising at least one cationic polymer (e.g., chitosan) conjugated with a bile acid with an ionic group (e.g., carboxylic acid moiety), and a gene (i.e., siRNA) ([0018], Example, 1, Figs 1 & 2, see claims 1-6 of Lee). Note that Applicant’s specification states “the gene of the present invention may include … any RNA-type gene including siRNA” (p. 15, 2nd para.).
In regard to claim 9 and 10, Lee teaches the bile acid is TCA ([0019], see claim 3 of Lee).
In regard to claim 11, as stated supra, Lee teaches an siRNA, which include nucleotides.
In regard to claim 14, Lee teaches the nanoparticle has a diameter of less than 500 nm (see Fig. 2).
In regard to claim 15, Lee teaches the ionic polymer (e.g., chitosan) is bonded to the gene (e.g., siRNA) at a weight ratio of 0.625:1 or 1.25:1 (Example 2, see also Fig. 3, lanes 1& 2), which corresponds to molar ratio of about 1:60 or 1:30. Specifically, Lee teaches the weight of the chitosan is about 250,000 g/mol and the siRNA is about 6,600 g/mol (i.e., 20 bases at about 330 g/mol per base). Thus, either about 2.5 micromolar chitosan (0.625 g/ 250,000 g/mol) and about 151 micromolar siRNA (1 g/ 6,600 g/mol) 
Accordingly, Lee anticipates instant claims.



Claims 1-3, 9, 11, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (J Cont Release, 1998, 51:213-220)

Cationic polymer embodiments

In regard to claims 1-3, Lee teaches a nanoparticle for gene delivery, comprising at least one cationic polymer (e.g., chitosan) conjugated with a bile acid with an ionic group (e.g., carboxylic acid moiety), and a gene (i.e., reporter plasmid DNA) (Abstract, p. 214-215, Materials & Methods).
In regard to claim 9, Lee teaches the bile acid is deoxycholic acid (Fig. 1).
In regard to claim 11, as stated supra, Lee teaches a plasmid DNA.
In regard to claim 13, Lee teaches the bile acid and the ionic polymer are conjugated to each other at a molar ratio of about 1:3 (e.g., 0.34:1, see p. 214, Section 2.2).
In regard to claim 14, Lee teaches the nanoparticle has a diameter of less than 500 nm (see Fig. 4).
	In regard to claim 16, Lee teaches the N/P ratio of nitrogen atoms of the ionic polymer to phosphate atoms of the gene is 4 (p. 217, last para.). 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (J Cont Release, 1998, 51:213-220), in view of Jean et al., (Gene Ther, 2011, 18:807-816).
Cationic polymer embodiments

As discussed previously, Lee (1998) teaches a chitosan-bile acid conjugate nanoparticle comprising a plasmid DNA.
However, although Lee (1998) teaches the chitosan-bile acid nanoparticle is for gene therapy, they are silent with respect to the plasmid DNA encoding GLP-1.
	With respect to claim 12, Jean teaches a chitosan nanoparticle comprising a plasmid DNA that encodes GLP-1 for gene therapy (Abstract).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the chitosan-bile acid conjugate with a plasmid DNA for gene therapy as taught by Lee (1998) and substitute a GLP-1 encoding plasmid as taught by Jean with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jean because the GLP-1 encoding plasmid can be used to treat type 2 diabetes (Abstract). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (J Cont Release, 1998, 51:213-220), in view of Jean et al., (Gene Ther, 2011, 18:807-816).

Cationic polymer embodiments

In regard to claim 17, Lee teaches a nanoparticle for gene delivery, comprising at least one cationic polymer (e.g., chitosan) conjugated with a bile acid with an ionic group (e.g., carboxylic acid moiety), and a gene (i.e., reporter plasmid DNA) (Abstract, p. 214-215, Materials & Methods). Specifically, in regard to the nanoparticle being in a pharmaceutical composition, Lee teaches the composition comprises a PBS pH 7.2 based buffer that is delivered to cells for gene delivery (Sections 2.2, 2.6-2.8 of Materials & Methods). 
In regard to claim 18, as stated supra, Lee teaches the nanoparticle composition comprises PBS, and therefore is capable of being used for oral administration. Applicant is reminded that a recitation of the intended use of the claimed composition must result in a structural difference between the claimed composition and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	However, although Lee (1998) teaches the chitosan-bile acid nanoparticle is for gene therapy, they are silent with respect to the plasmid DNA encoding GLP-1.
		With respect to claim 17, Jean teaches a chitosan nanoparticle comprising a plasmid DNA that encodes GLP-1 for gene therapy (Abstract). 

Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 1, 4, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US2017/0095566, filed 6/29/2016, which is a continuation of application 12/310,751 filed 1/22/2010), in view of Katun et al. (J Cont Rel, 2013, 170:74-82).

Anionic polymer embodiments

In regard to claim 1, Hanes et al., teaches a nanoparticle for the delivery of therapeutic agents (Abstract, Summary of the Invention, see also claim 77 of Hanes), wherein the therapeutic agent is a gene [0018-0022], and the nanoparticle surface comprises an anionic polymer such as heparin [0066, 0122].
In regard to claims 4 and 5, as stated supra, Hanes teaches the anionic polymer is heparin so as to increase the transport rate across mucus barriers [0066].
claim 11, Hanes teaches the gene is a plasmid DNA, antisense oligonucleotide, or siRNA [0023, 0149-0150]
However, although Hanes teaches that the particle further comprises a targeting moiety that is covalently coupled to the surface of the particle [0005, 0018-0019, 0154, 0157-0158], they are silent with respect to a bile acid conjugate.
[AltContent: textbox ([img-media_image1.png])]In regard to claims 1, 9, and 10, Khatun teaches a nanoparticle for the delivery of therapeutic agents, wherein the nanoparticle surface comprises the anionic polymer heparin conjugated to the bile acid TCA as a targeting moiety (Abstract, see modified excerpt of Fig.1B, adjacent).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the nanoparticle for gene delivery as taught by Hanes and combine a bile acid targeting moiety as taught by Khatun with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Khatun because the conjugated taurocholic acid targets the bile acid transporter of epithelial cells so as to improve uptake (Abstract, p. 75, Introduction, last para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US2017/0095566) in view of  Katun et al. (J Cont Rel, 2013, 170:74-82), as applied to claims 1 and 4, in further view of Hortelano et al., (US2004/0014698, filed 7/18/2002).

Anionic polymer embodiments

As discussed previously, Hanes in view of Katun suggest a nanoparticle for gene delivery comprising an anionic polymer conjugated to a bile acid.
However, although Hanes teaches that the nanoparticle may comprise other cationic polymers such as poly-L-lysine (PLL) [0144], they are silent with respect to a preferred embodiment of a nanoparticle comprising an anionic polymer, a gene, and a cationic polymer such as PLL.
	With respect to claims 6 and 7, Hortelano teaches a nanoparticle comprising an anionic polymer (i.e., alginate), a gene, and the cationic polymer PLL [0031-0032, 0076, 0118-0119].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the nanoparticle comprising the anionic polymer heparin conjugated to a bile acid as taught by Hanes et al., and combine PLL as taught by Hortelano with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Hanes suggest further combining PLL. Moreover, Hortelano teaches that PLL not only serves 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US2017/0095566) in view of  Katun et al. (J Cont Rel, 2013, 170:74-82), as applied to claim 1, in further view of Byun et al., (WO2014/084421, filed 11/29/2012, published 06/05/2014).

Anionic polymer embodiments

As discussed previously, Hanes in view of Katun suggest a nanoparticle for gene delivery comprising the anionic polymer heparin conjugated to a bile acid.
However, although Hanes teaches that the targeting moiety may be coupled to the particle by a covalent linkage that is cleaved under biological conditions [0157], and they explicitly suggest disulfide linkages [0172], Hanes and Katun are silent with respect to a preferred embodiment of a the bile acid targeting moiety coupled to heparin by a disulfide bond.
	With respect to claim 8, Byun teaches the anionic polymer such as heparin is conjugated to the bile acid via a disulfide bond ([0063], see claim 4 of Byun).

Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 9-11, and 13 are rejected on the grounds of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 9,669,103 (Lee et al., Patented 6/06/2017). 

The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the therapeutic composition of cited patent anticipates the gene delivery composition of instant application. It is clear that all the elements of the cited patent claims are to be found in instant claims. The difference between the patented claims and instant claims lies in the fact that the patented claims are more specific to the cationic polymer and that the nanoparticle also comprises a metal. Thus, cited patent claims are a species of the genus of nanoparticle of instant application.  



Claims 1-7, 9-12 and 17-18 are rejected on the grounds of nonstatutory double patenting over claims 1-4, 10-11, 14, and 15 of U.S. Patent No. 10,350,169 (Bae et al., Patented 7/16/2019). 

The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the therapeutic composition of cited patent makes obvious the gene delivery composition of instant application. It is clear that all the elements of the cited patent claims are to be found in instant claims. The difference between the patented claims and instant claims lies in the fact that the patented claims are silent with respect to the composition being in the form of a nanoparticle. However, the disclosure and all of the working examples of cited patent indicate that the complex of the composition is in fact a nanoparticle.  
Since the instant application claims are made obvious over cited patent claims, said claims are not patentably distinct.


Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633